Title: From Thomas Jefferson to David Gelston, 6 July 1807
From: Jefferson, Thomas
To: Gelston, David


                        
                            Sir
                     
                            Washington July 6. 07.
                        
                        After writing the within it occurred that the Vice President might have left New York. I therefore think it
                            best to inclose it open to you for perusal, & to desire you to do immediately what is therein desired to be done by you,
                            & then seal & have the letter delivered to the V. President, saying nothing of it’s contents to any other person. I
                            pray you to lose not a moment in taking & forwarding the affidavits lest our vessel should be gone. I salute you with
                            esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    